Citation Nr: 9916203	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-18 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral eye 
disorder.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for swelling of the 
knees, ankles, and feet.  

6.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claims of entitlement to 
service connection for bilateral hearing loss, post traumatic 
stress disorder (PTSD), a bilateral eye disorder, 
hypertension, diabetes mellitus, swelling of the knees, feet, 
and ankles, and a skin disorder.  A notice of disagreement 
was received in April 1997.  A statement of the case was 
issued in May 1997.  A substantive appeal was received from 
the veteran in May 1997.  A hearing was held at the RO in 
October 1997.  

In a February 1998 RO decision, service connection was 
established for PTSD, and as such, the claim of service 
connection for this disorder is no longer in appellate 
status.  

Finally, the Board notes that in a December 1998 Written 
Brief Presentation, the veteran's representative makes a 
reference to findings made regarding the veteran's knees 
during a December 1996 VA examination.  As these deal with a 
possible knee disability other than the one on appellate 
status in this case (i.e. degenerative changes as opposed to 
knee swelling), a claim for entitlement to service connection 
for degenerative changes in the knees is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence 
currently demonstrating the presence of bilateral hearing 
loss for VA compensation purposes.

2.  The medical evidence of record does not tend to 
demonstrate that the veteran suffers from a bilateral eye 
disorder that was incurred in or aggravated by service.

3.  The medical evidence of record does not tend to 
demonstrate that the suffers from hypertension that is in any 
way linked to his active duty service; the medical evidence 
also does not tend to demonstrate that the veteran was 
diagnosed with hypertension within a year of separating from 
active duty, or that it is secondary to his service-connected 
PTSD or aggravated by that disorder.

4.  The medical evidence of record does not tend to 
demonstrate that the veteran has diabetes mellitus linked in 
any way to his active duty service, or that he was diagnosed 
with diabetes mellitus within a year of separating from 
active duty.

5.  The medical evidence of record does not tend to 
demonstrate that the veteran suffers from swelling of the 
knees, feet, or ankles incurred in or aggravated by service.

6.  The medical evidence of record does not tend to 
demonstrate that the veteran suffers from a skin disorder 
that was incurred in or aggravated by service.



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107 (a) (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for a bilateral eye 
disorder.  38 U.S.C.A. § 5107 (a) (West 1991).

3.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for hypertension.  
38 U.S.C.A. § 5107 (a) (West 1991).

4.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for diabetes mellitus.  
38 U.S.C.A. § 5107 (a) (West 1991).

5.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for swelling of the knees, 
feet, or ankles, .  38 U.S.C.A. § 5107 (a) (West 1991).

6.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for a skin disorder.  
38 U.S.C.A. § 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  If diabetes mellitus or hypertension or 
glaucoma become manifest to a compensable degree within one 
year of active service they shall be considered to have been 
incurred in that period of active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. § 3.309 (1998).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet.App. 
309, 314 (1993).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. 3.310 (1998).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet.App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
§ 5107(a).  Grottveit  v. Brown, 5 Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).


a. Entitlement to service connection for bilateral hearing 
loss.

The veteran and his representative assert that the veteran 
developed bilateral hearing loss as a result of his military 
service.  The first requirement of Caluza is not met with 
regard to this claim as there is no competent evidence of 
record that the veteran suffers from disabling bilateral 
hearing loss.  In this regard, the Board points out that for 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

On an authorized VA audiological evaluation, conducted on 
January 3, 1997, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
15
10
15
15
25

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally. Given these findings, the veteran does 
not have bilateral hearing loss for VA purposes.  As such, 
the first Caluza requirement - that there be competent 
evidence of current disability - is not met in this case.  

While the veteran's testimony, given during a RO hearing in 
October 1997, is to the effect that he has hearing loss that 
began while he was serving in Vietnam, this lay evidence is 
not competent with regard to the claim for service connection 
based on the presence of a medical disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Since the veteran does not have bilateral hearing loss for VA 
purposes, his claim for service connection for this disorder 
is not plausible, and it is denied.  Under the circumstances, 
there is no need to discuss other requirements in order to 
establish service connection for a disorder.  


b.  Entitlement to service connection for a bilateral eye 
disorder.

The veteran contends that service connection is warranted for 
an eye disorder. The first requirement under Caluza - that 
there be evidence of a current disability through medical 
diagnosis - is met with respect to this claim.  Specifically, 
a copy of a July 1990 letter from Don J. Jackson, M.D., is of 
record, and indicates that the veteran was diagnosed with a 
mild hemorrhagic retinopathy; Dr. Jackson also noted that the 
veteran had borderline intraocular pressure and optic discs 
that were suspicious for glaucomatous damage.  Although this 
diagnosis was made over eight years ago, the Board finds that 
it is sufficient, for the purposes of a well-grounded 
analysis, to demonstrate that the veteran currently suffers 
from a bilateral  eye disorder.

However, his service medical records are negative for 
treatment or a diagnosis of an eye disorder while in service.  
In fact, uncorrected vision was noted to be 20/20 on a July 
1967 outpatient treatment record, and his eyes were found to 
be normal on discharge examination dated in April 1968.  As 
such, the second Caluza requirement, (the incurrence or 
aggravation of a disease or injury in service) is not met 
with respect to this claim.  

During the October 1997 hearing, the veteran testified that 
he was treated by a private examiner for an eye disorder 
about a year or so "prior of service," but despite the fact 
that the hearing officer told the him that he should try to 
obtain records of this treatment, the veteran has not 
provided any such medical evidence that demonstrates that he 
was diagnosed with or treated for eye disorder during service 
or that he has an eye disorder that is related to service.

As it has not been demonstrated that the veteran was treated 
for or diagnosed with an eye disorder in service, or that he 
currently has an eye disorder that is related to service, the 
second and third requirements under Caluza have not been met, 
and as such, the Board concludes that this claim is not well 
grounded.


c.  Entitlement to service connection for hypertension.

The veteran and his representative contend, in substance, 
that service connection is warranted for hypertension.  The 
medical evidence of record demonstrates, for the purpose of a 
well-grounded analysis, that the veteran currently suffers 
from hypertension.  October and November 1996 VA outpatient 
treatment records note diagnoses of hypertension, and the 
report of a December 1996 VA examination notes a diagnosis of 
history of hypertension, which was apparently based on the 
veteran's statement to that effect.  As such, the first 
requirement under Caluza - that there be competent evidence 
of current disability - is met. 

Regarding the second requirement of Caluza, the Board notes 
that the veteran's service medical records are negative 
regarding treatment for or complaints of hypertension.  It is 
pointed out that the April 1968 separation examination report 
notes that the veteran's heart and vascular system were 
normal at that time, and his blood pressure was noted to be 
140/68.  

Further review of the medical records reveals that there is 
no indication that the veteran was treated for or diagnosed 
hypertension within a year of his separation from his period 
of active duty. 

The Board notes that during the October 1997 RO hearing, the 
veteran testified that he was first diagnosed with 
hypertension by a private physician about one year after 
service, and that he has been on medication ever since time.  
Further, he noted that PTSD occasionally elevates his blood 
pressure.  However, despite the fact that the hearing officer 
told the veteran that he should try to obtain records of 
treatment for his hypertension subsequent to service, the 
veteran has not provided any such medical evidence that 
demonstrates that he was diagnosed with or treated for 
hypertension within a year of his separation from service.  
Further, there is no evidence of record that demonstrates 
that the veteran has hypertension that is aggravated by his 
service-connected PTSD.  

In short, the veteran has not presented competent (medical) 
evidence of a relationship between his hypertension and 
service (or his service-connected PTSD), His testimony cannot 
be accepted as medical evidence of a relationship between 
hypertension and his period of service or his service-
connected PTSD.  Espiritu.  Since there is no credible 
medical evidence of record demonstrating that the veteran's 
hypertension is linked to his active duty service or to his 
service-connected PTSD, the third requirement set forth by 
the Court in Caluza, in order for a claim to be well-
grounded, is not met.


d.  Entitlement to service connection for diabetes mellitus.

The veteran and his representative contend, in substance, 
that service connection is warranted for diabetes mellitus.  
The medical evidence of record demonstrates, for the purpose 
of a well-grounded analysis, that the veteran currently 
suffers from this disorder.  October and November VA 
outpatient treatment records note diagnoses of diabetes 
mellitus, and as such, the first requirement under Caluza - 
that there be competent evidence of current disability - is 
met. 

Regarding the second requirement of Caluza, the Board notes 
that the veteran's service medical records are negative 
regarding treatment for or complaints of diabetes mellitus, 
and further review of the medical records reveals that there 
is no indication that the veteran was treated for or 
diagnosed diabetes mellitus within a year of his separation 
from his period of active duty. 

The Board notes that during the October 1997 RO hearing, the 
veteran testified that he was first diagnosed with diabetes 
mellitus by a private physician one year or so prior to 
separating from service.  His testimony is confusing in this 
regard, and it is possible that he meant one year or so after 
separating from service.  Regardless, despite the fact that 
the hearing officer told the veteran that he should try to 
obtain records of this treatment for diabetes mellitus, the 
veteran has not provided any such medical evidence that 
demonstrates that he was diagnosed with or treated for 
diabetes mellitus during service or within a year of his 
separation from service.  Further, there is no evidence of 
record that otherwise demonstrates that the veteran's 
diabetes mellitus is related in any way to his military 
service. 

In short, the veteran has not presented competent (medical) 
evidence of a relationship between his diabetes mellitus and 
military service.  His testimony cannot be accepted as 
medical evidence of a relationship between diabetes mellitus 
and his period of service.  Espiritu.  Since there is no 
credible medical evidence of record demonstrating that the 
veteran's diabetes mellitus is linked to his active duty 
service, the third requirement set forth by the Court in 
Caluza, in order for a claim to be well-grounded, is not met.


e.  Entitlement to service connection for swelling of the 
knees, ankles, and feet.

The veteran contends that service connection is warranted for 
swelling of the knees, ankles, and feet.  Without conceding 
that "swelling" of any part of a limb is a disability in 
and of itself, the Board finds that, for the purpose of a 
well-grounded analysis, the first requirement under Caluza - 
that there be evidence of a current disability through 
medical diagnosis - is met with respect to the veteran's 
feet.  Specifically, as a result of a December 1996 VA 
examination, the veteran was diagnosed with bilateral foot 
swelling, most likely secondary to diabetes.  The first 
requirement under Caluza is not met with respect to swelling 
of the knees or ankles, as the evidence of record is negative 
for such "diagnoses" or symptoms.   

During the October 1997 hearing, the veteran testified that 
his lower extremities swelled intermittently while he served 
in Vietnam and that he was treated for swollen feet soon 
after separating from service.  However, his service medical 
records are negative for treatment or a diagnosis of swollen 
knees, feet, or ankles while in service, and he did not note 
such symptoms on a report of medical history filled out in 
conjunction with his April 1968 separation examination.  
Further, his lower extremities, including his feet, were 
found to be normal on this discharge examination dated in 
April 1968.  Further, and significantly, the veteran was 
examined at a VA facility in November 1969, and the only 
findings made with respect to his lower extremities was that 
he had a scar about the left upper thigh.  As such, the 
second Caluza requirement, (the incurrence or aggravation of 
a disease or injury in service) is not met with respect to 
this claim.  

Finally, there is no evidence of record demonstrating the 
veteran suffers from swelling of the knees, feet, or ankles 
as a result of service.  In light of the fact that it has not 
been demonstrated that the veteran was treated for or 
diagnosed with swelling of the knees, feet, or ankles in 
service, or that he currently has such symptoms that are 
related to service, the second and third requirements under 
Caluza have not been met, and as such, the Board concludes 
that this claim is not well grounded.

In short, the veteran has not presented competent (medical) 
evidence of a relationship between swelling of his knees, 
feet, or ankles and his military service.  His testimony 
cannot be accepted as medical evidence of a relationship 
between such swelling and his period of service.  Espiritu.  



f.  Entitlement to service connection for a skin disorder.

The veteran contends that service connection is warranted for 
a skin disorder.  During the October 1997 RO hearing, he 
testified that he has rash about his feet, and occasional 
rashes about the crotch, chest, and back areas.  He described 
the rash as scaly, itchy, and reddish.   The first 
requirement under Caluza - that there be evidence of a 
current disability through medical diagnosis - is met with 
respect to this claim.  Specifically, during the December 
1996 VA examination, examination of the feet revealed scaly 
thickened skin.  Although a skin disorder was not among the 
diagnoses listed on the report of this examination, the Board 
finds that this the report is sufficient for the purposes of 
a well-grounded analysis, to demonstrate that the veteran 
currently suffers from a skin disorder.

However, his service medical records are negative for 
treatment or a diagnosis of a skin disorder during service.  
In fact, his skin was noted to be normal during the April 
1968 separation examination.  As such, the second Caluza 
requirement (the incurrence or aggravation of a disease or 
injury in service) is not met with respect to this claim.  
Further, the veteran has presented no evidence to suggest 
that he currently has a skin disorder related to service. 

As it has not been demonstrated that the veteran was treated 
for or diagnosed with an skin disorder in service, or that he 
currently has a skin disorder that is related to service, the 
second and third requirements under Caluza have not been met, 
and as such, the Board concludes that this claim is not well 
grounded.


							



ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

